Citation Nr: 0030467	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-42 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This appeal arose from an April 1996 rating decision which 
continued a non-compensable disability evaluation for 
bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss was manifested in May 
1996 by pure tone decibel loss in each ear of less than 30 at 
1000 Hertz and of 70 at 2000 Hertz with an average pure tone 
decibel loss of 56.25 in the right ear and 55 in the left 
ear.


CONCLUSIONS OF LAW

 1.  The manifestations of the bilateral hearing loss before 
June 10, 1999, do not warrant a compensable rating. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.85, 4.86 
(1998).  

2.  A 10 percent disability evaluation for bilateral hearing 
loss is for assignment from June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.86(b), 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  The Board of Veterans' Appeals (Board) notes, 
as indicated by the veteran's representative, that the 
veteran has not complied with VA requests to attend a 
scheduled examination.  We are satisfied that efforts to 
properly develop all relevant facts have been taken by the 
Department of Veterans Affairs (VA) and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history.

Factual Background

The veteran initiated a claim for service connection in 
August 1969.   In a January 1970 rating decision, service 
connection was granted for defective hearing with tinnitus 
and a non-compensable disability evaluation was assigned, 
effective from August 16, 1969.  In a July 1988 rating 
decision, a separate 10 percent disability evaluation was 
assigned for tinnitus.  The non-compensable disability 
evaluation for bilateral hearing loss has remained in effect 
since August 16, 1969.

The veteran initiated his claim for a compensable evaluation 
for bilateral hearing loss in April 1995.  A copy of a March 
1995 hearing conservation data report, reportedly from the 
Long Beach Naval Yard, was received with the veteran's claim. 
This report shows that on an audiological evaluation 
conducted in March 1995, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
-5
5
75
75
75
57.5
LEFT
10
0
75
75
80
57.5

No speech audiometry results were reported.

On a VA audiological evaluation conducted in January 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
0
0
65
65
65
48
LEFT
5
0
60
65
70
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was moderate bilateral high frequency 
sensorineural hearing loss with normal speech discrimination.

A VA outpatient treatment record dated in January 1996 
reflects that the veteran was requesting help from hearing 
aids.  A VA audiological examination of the veteran was 
conducted; it was indicated in the report that the 
examination was not for rating purposes.  

A Kaiser Permanente May 1996 report of audiological 
evaluation of the veteran was received.  Pure tone 
thresholds, in decibels, appear to be as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
5
10
70
70
75
56.25
LEFT
5
10
70
70
70
55

Speech discrimination was reported to be 84 percent in the 
right ear and 88 percent in the left ear.

The veteran, in his June 1996 substantive appeal, indicated 
that a VA audiological examination had been conducted in June 
1995.  It was reported that there was no record of the June 
1995 examination and the veteran was scheduled for an April 
1997 audiological examination.  The record reflects that the 
veteran failed to report.  The veteran's representative 
related in August 1997 that the veteran had moved and had not 
received notification of the examination; it was requested 
that the veteran be re-scheduled for an examination.  The 
record shows that the veteran failed to report for a 
September 1997 VA audiological examination.

Analysis

The veteran's bilateral hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
6100.  38 C.F.R. § 4.87.  Impaired hearing will be considered 
a disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385 (2000).  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings are assigned by combining a level of hearing loss in 
each ear.  38 C.F.R. § 4.87, Table VII.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

None of the audiological evaluations supports a compensable 
evaluation before June 10, 1999.  The April 1995 data did not 
include puretone audiometry.  The January 1996 data showed 
level I hearing bilaterally which is noncompensable. 
Likewise, the May 1996 data, while showing some decrease, 
still equated to Level II hearing in each ear which is also 
noncompensable.

However, 38 C.F.R. § 4.86(b) states that when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  This provision became effective June 
10, 1999.

The most recent report of audiological examination, that from 
Kaiser Permanente, reflects the greatest degree of hearing 
loss, based upon pure tone decibel loss and speech 
discrimination.  According to that examination, the average 
pure tone decibel loss was 56.25 decibels for the right ear 
and 55 decibels for the left ear.  Speech discrimination 
score was 84 percent in the right ear and 88 in the left ear. 
Under Table VI, the veteran has a Level II hearing loss in 
each ear and would not qualify for a compensable evaluation.  
Under Table VIA, however, this yields Level V impairment on 
the right and Level IV on the left, after elevation pursuant 
to § 4.86 (b).  Under Table VII, level V and level IV hearing 
yield a percentage evaluation of 10 percent.   As indicated 
above, the January 1996 data were incomplete for rating 
purposes. 

Further, the Board finds in this case the disability picture 
is not so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  The veteran does not 
contend nor has it been shown that the disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2000). 

ORDER

Entitlement to a compensable evaluation evaluation for 
bilateral hearing loss before June 10, 1999 is denied.

Entitlement to an evaluation of ten percent for bilateral 
hearing loss from June 10, 1999, is granted.  The appeal is 
allowed to this extent, subject to the law and regulations 
governing the payment of monetary benefits.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 7 -


